MEMORANDUM **
Martha Andazola-Rivas, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to remand and dismissing her appeal from and immigration judge’s (“U”) removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to remand, and review de novo claims of due process violations, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), and we deny the petition for review.
The BIA did not abuse its discretion by denying Andazola-Rivas’ motion to remand because the BIA considered the evidence she submitted and acted within its broad discretion in determining that the evidence was insufficient to warrant remand. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (The BIA’s denial of a motion to remand shall be reversed only if it is “arbitrary, irrational, or contrary to law.”). Andazola-Rivas’ contention that the IJ erred and violated due process by refusing to hear new evidence is unavailing because the BIA considered the evidence on appeal.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.